It is indeed an honour and a
privilege for me to address this body on behalf of the
Government and the people of the Republic of Palau.
President Kuniwo Nakamura sends his warm greetings
and wishes everyone a successful deliberation during
this fifty-fifth session of the General Assembly. He
also wishes to congratulate and welcome the newest
Member of the United Nations, our good Pacific
neighbour and friend, Tuvalu.
During the recently concluded Millennium
Summit, we addressed many global issues that pose
problems and threats to mankind at the national,
regional and international levels. These problems must
be seriously looked into by this body and other
international and regional organizations so that their
solutions may be found or remedies provided to
alleviate the suffering they impose on our world and its
peoples. These problems – ranging from hunger,
poverty, tuberculosis, malaria and the spread of
HIV/AIDS to global warming and environmental
degradation and vulnerability – are not just the
responsibilities of the countries or regions that are most
affected; every member of the global community must
play its part in order for this planet and its inhabitants
to survive these destructive forces.
Today, we live in an era in which the production
of food is at an all-time high. Advanced technology in
the area of food production, improved farming and
agricultural methods are readily available and can be
successfully applied to widespread areas that are
traditionally not suitable to agriculture and farming.
In a similar context, medical research and
information can and should be shared universally. An
integrated approach to intervention in the field of
HIV/AIDS is critically called for in many developing
countries. Collaborative health-research projects
focusing on the biology of this disease and the
development of tools for its prevention and control —
including  diagnostics, drugs and vaccines — must also
be made available and affordable to the many third
world countries seriously plagued by this disease. As a
global community charged with the responsibility for
the security of mankind, we must confront the real
danger of HIV/AIDS and work collectively towards the
eradication of that horrible disease.
Uncontrolled and unregulated human activities
have affected and will continue to affect our
ecosystem, thereby endangering and threatening our
very existence. Global warming is a difficult and
scientifically complicated phenomenon. Even today,
scientists are still divided on this issue, particularly on
its causes and effects. While some agree that the
emission of greenhouse gases and human and industrial
activities are responsible for climate change and global
warming, others maintain that the changes occur
naturally and that, because the earth is so resilient to
such changes, none of these occurrences will have
permanent effects.
However, as a small island country in the Pacific,
Palau has seen and experienced the actual impact of sea
level rise, unpredicted weather patterns and an extreme
rise in sea water temperature, all of which are signs and
indications of global warming and climate change.
Many island countries all over the world have also
experienced these catastrophic changes. Let us, as
world leaders, work individually and collectively
towards the real resolution of global warming. The
blueprint and foundation of this important task are set
23

forth in the United Nations Framework Convention on
Climate Change and the Kyoto Protocol. Let us fulfil
our roles.
During the Millennium Summit, we also
presented institutional issues that should be seriously
considered by the entire membership of this
Organization. Two further issues were raised by Palau
during the Summit: open membership and
representational participation in all bodies of the
United Nations. The lack of action on these issues on
our part, as a body, is quite contrary and detrimental to
the objectives of the United Nations.
With regard to open membership, Palau believes
that any State that meets the traditional and standard
definition of independent State should be allowed
membership in the United Nations. To that end, it is the
position of the Republic of Palau that the contributions
of Taiwan to the global community, particularly the
developing countries, more than qualify the Republic
of China on Taiwan to fully participate in the United
Nations as a full-fledged Member. We strongly support
full membership of the Republic of China on Taiwan in
the United Nations and appeal to all States members of
this body for their support.
Countless achievements concerning the welfare
and security of this planet and its inhabitants have been
accomplished by this body since its inception 55 years
ago. Many important organs and bodies within the
United Nations have been created, and some have even
been reorganized since then to further promote and
enhance the institution's objectives and goals.
However, one very important organ within the
United Nations system, the Security Council, has
remained virtually unchanged since its inception. Palau
truly believes that this important organ should be
reorganized and restructured to increase both
permanent and non-permanent members in order to
strengthen the Council's work and effectiveness. We,
therefore, maintain our support of the Millennium
Declaration, expressing the determination to intensify
our efforts to achieve a more comprehensive reform of
the Security Council.
Reform can only materialize if we all agree to a
common formula by which the number of permanent
and non-permanent members should be increased. The
Republic of Palau further maintains that any increase in
the permanent membership of the Security Council
should reflect a Member State's contribution to
international peace and security and its capability to
effectively carry out the objectives of the Council. A
few countries have surely reached that plateau to serve
as permanent members of the Security Council.
Finally, the Republic of Palau reaffirms its
commitment to global partnerships in this world of
interdependent economies as an essential step towards
the achievement of sustainable development. At the
fifty-fourth United Nations General Assembly, the Vice
President of the Republic of Palau, His Excellency
Thomas Remengesau, Jr., addressed the Assembly and
spoke of a tri-partite scientific project involving the
United States of America, Japan and Palau that was
still in its developmental phase. I am deeply honoured
today to inform this Assembly that last month the
Government of Japan completed the constructional
phase of the project and officially handed over the
facility to the Government of the Republic of Palau.
The next phase is to furnish the facility with the right
equipment and tools necessary for scientific research.
When fully completed, the Centre will provide
scientists and researchers with a state-of-the-art facility
for research in the area of coral reefs and marine
organisms. Medical research can and will also be
conducted in this facility. In addition, the Centre will
serve as a tourist attraction, as different exhibits on
marine life and a large aquarium will be on display.
At this juncture, I would like to convey our
gratitude and thanks to the Governments of Japan and
the United States of America for their support in this
noble endeavour and welcome any input and
contributions from the scientists and researchers of the
rest of the Member States to utilize the facility, since
we all work towards the common goal of safeguarding
and utilizing our environment for the betterment of
humanity.
The Palau International Coral Reef Centre project
is a clear example of cooperation between developed
and developing nations in promoting sustainable
development. Financial resources and mechanisms,
environmental utility and transfer of sound technology,
cooperation and capacity-building have been made
available to support this important initiative.
The Republic of Palau continues to be challenged
and challenges every Member State to build on the
achievements of the last eight years that have passed
since the Rio Summit, to look critically at the problems
24

that are still facing us and to make firm commitments
on further progress.






